      Case 1:11-cr-00065-JSR Document 103 Filed 05/17/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- x
UNITED STATES OF AMERICA,             :
                                      :
               -v-                    :               11-cr-0065-01(JSR)
                                      :
GEORGE SALEMO,                        :               MEMORANDUM ORDER
                                      :
               Defendant.             :
------------------------------------- x
JED S. RAKOFF, U.S.D.J.

     Familiarity with the background to this case is here

assumed. As relevant here, on July 7, 2011, a jury convicted

defendant George Salemo of two counts of wire fraud in violation

of 18 U.S.C. § 1343, and, on October 19, 2011, the Court

sentenced him to 162 months' imprisonment. See ECF Nos. 6, 49.

Salemo has since been incarcerated at the Federal Correctional

Institution, Fairton (“FCI Fairton”), and his projected release

date is May 22, 2022.

     Subsequently, on March 9, 2019, Salemo filed a pro se

motion for compassionate release pursuant to 18 U.S.C. § 3582,

which the Government opposed. See ECF Nos. 83, 87. In the Orders

dated May 6, 2019 and June 11, 2019, the Court denied his motion

for substantially the reasons stated in the Government’s

opposition letter, see ECF Nos. 88, 93, and the Court of Appeals

for the Second Circuit subsequently affirmed, see ECF No. 97.

     Now before the Court is another pro se motion of Salemo

seeking compassionate release, this time in light of the
      Case 1:11-cr-00065-JSR Document 103 Filed 05/17/20 Page 2 of 7



potential impact of the COVID-19 outbreak on some of the same

health conditions mentioned in his prior motion. See Letter,

dated April 12, 2020, ECF No. 98 (“Def. Mem.”); see also

Supplemental Letter, dated April 27, 2020, ECF No. 101; Reply

Letter, dated May 9, 2020, ECF No. 102 (“Def. Reply”). The

Government opposes. See Opposition Letter, dated May 1, 2020,

ECF No. 100. For the reasons set forth below, the Court denies

the motion.

                                Analysis

    Prior to the enactment of the FIRST STEP Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194 (2018), only the Director of the

Bureau of Prison (“BOP”) could file a motion for compassionate

release to courts. The FIRST STEP Act amended this provision to

permit an inmate to file a motion for compassionate release, but

only after exhausting administrative review of the denial of a

request to the BOP for compassionate release, or after 30 days

have passed since the request was made to the warden, whichever

is earlier. See 18 U.S.C. § 3582(c)(1)(A). Based on defendant’s

representation that he has “filed a request for Compassionate

Release with his Case Manager at [FCI Fairton] . . . on March 5,

2020” and given that his instant letter motion is dated April




                                    2
      Case 1:11-cr-00065-JSR Document 103 Filed 05/17/20 Page 3 of 7



12, 2020, Def. Mem. 1, the Court deems this exhaustion

requirement satisfied.1

     Once the exhaustion requirement is satisfied, the Court

“may reduce the term of imprisonment, after considering the

factors set forth in [18 U.S.C. §] 3553(a) to the extent they

are applicable, if it finds that . . . extraordinary and

compelling reasons warrant such a reduction . . . and that such

a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

     Application Note 1 to U.S.S.G. § 1B1.13 states that

extraordinary and compelling reasons exist when, as potentially

applicable here:

    (A)   Medical Condition . . .
           (ii) The defendant is —

                 (I) suffering from a serious physical or medical
                 condition,

                 (II) suffering from a serious functional or
                 cognitive impairment, or

                 (III) experiencing deteriorating physical or
                 mental health because of the aging process,

                 that substantially diminishes the ability of the
                 defendant to provide self-care within the
                 environment of a correctional facility and from
                 which he or she is not expected to recover.
1
  Moreover, the Court could, if it wished, waive the 30-day
requirement in these circumstances. See United States v. Haney,
No. 19-cr-541 (JSR), 2020 WL 1821988 (S.D.N.Y. Apr. 13, 2020).


                                    3
      Case 1:11-cr-00065-JSR Document 103 Filed 05/17/20 Page 4 of 7




     (B) Age of the Defendant – The defendant (i) is at least
        65 years old; (ii) is experiencing a serious
        deterioration in physical or mental health because of the
        aging process; and (iii) has served at least 10 years or
        75 percent of his or her term of imprisonment, whichever
        is less.
     Addressing the latter ground first, the Court finds that

defendant does not qualify, barely, for the “Age of the

Defendant” basis for finding extraordinary and compelling

reasons. Although defendant is currently 74 years old, he has

not yet served at least 121.5 months or 75 percent of his term

of imprisonment. See U.S.S.G. § 1B1.13 Application Note 1(B).

Nor has he yet served 10 years (120 months) in prison. See id.

Instead, he has served about 113 months of his sentence, which

falls short of the either threshold. Nevertheless, the Court

notes that he is quite close to satisfying this requirement.2

     This is less true, however, with respect to the “Medical

Condition” basis for finding extraordinary and compelling

reasons. Salemo asserts that he is a chronic care inmate

“suffering from severe [chronic obstructive pulmonary disease

(“COPD”)], Lung Capacity 25 %, and sleep apnea.” Def. Mem. 1;

see also Def. Reply 2-4. However, the prison medical records

appear to show that, although Salemo indeed suffers from certain
2
  If one were to take into account the good time reduction that
Salemo has apparently earned, he would effectively have served
more than 75% of his actual prison time.


                                    4
      Case 1:11-cr-00065-JSR Document 103 Filed 05/17/20 Page 5 of 7



of deleterious conditions, he appears to be exaggerating their

severity. For instance, his claim that his lung capacity is at

25% is not supported by the records he cites. Cf. Def. Mem. 4

(the BOP medical report stating that “[t]he airway obstruction

is confirmed by the decrease flow rate at the peak flow and flow

at 25%, 50% and 75% of the flow volume curve”). Nevertheless, it

does appear that he suffers from “serious physical or medical

condition[s].” U.S.S.G. § 1B1.13 Application Note 1(A)(ii). But

he has not met his burden of proving that these medical

conditions have “substantially diminishe[d] [his] ability . . .

to provide self-care within the environment of a correctional

facility.” Id. Most of the conditions, which existed before he

entered the BOP custody, appear to have been well-managed at FCI

Fairton. For example, the BOP officers there have been providing

needed medical treatments, as well as an inhaler, and the BOP

Health Services Clinical Encounter report dated February 17,

2020 mentions that, for instance, Salemo himself stated that the

“current regiment” regarding his COPD was “very effective.” Def.

Mem. 4-5.

    To be sure, the COVID-19 outbreak does materially change

the situation. Salemo argues that his lung problem in particular

“places the movant in the highest risk category with a survival

rate if the Movant contracts [COVID-19] of 20%.” Def. Mem. 1.


                                    5
      Case 1:11-cr-00065-JSR Document 103 Filed 05/17/20 Page 6 of 7



The Court is also mindful of the fact that conditions of

confinement -- sharing small cells, eating together, using same

bathrooms and sinks, delays in medical testing, evaluation, and

treatment, and rationed access to soap -- make prisons more

potentially conducive to the transmission of COVID-19 than

elsewhere. At the same time, it is worth noting that the BOP has

taken a number of steps to mitigate the spread of the virus in

federal prisons, such as increased screening of inmates,

restrictions on visitors, restrictions on gatherings, mandated

social distancing, and, eventually, lockdowns lasting at least

14 days.

    Indeed, there is every indication that the BOP’s efforts

have been working at FCI Fairton. As of May 17, 2020, FCI

Fairton -- which houses 1,099 inmates, see FCI Fairton,

http://www.bop.gov/ locations/institutions/fai/ (last visited

May 17, 2020) -- had no confirmed positive case among inmates

and had only one such case among staff. See Bureau of Prisons

COVID-19 Cases, available at http://www.bop.gov/coronavirus/

(last visited on May 17, 2020).

    For these reasons, the Court finds that no extraordinary

and compelling reason exists for granting Salemo’s motion for




                                    6
         Case 1:11-cr-00065-JSR Document 103 Filed 05/17/20 Page 7 of 7



compassionate release, and therefore denies the motion.3

Nonetheless, given all the circumstances, the Court, sua sponte,

recommends to the BOP that it consider Salemo for release to

home confinement under the broader discretion available to the

BOP.4

        The Clerk of the Court is directed to close the entry

bearing docket number 98.

        SO ORDERED.
Dated:       New York, NY                       _______________________
             May 17, 2020                       JED S. RAKOFF, U.S.D.J.




3
  Because this is a sufficient ground to deny the motion, the
Court does not reach other issues raised, such as consideration
of the § 3553(a) factors. In addition, there was an initial
confusion between the parties over whether defendant was
requesting home confinement as an alternative to the request for
compassionate release, but defendant clarified in his reply
letter that he was not making an alternative request as such.
See Def. Reply 1.
4
  Because Salemo is proceeding pro se, the Government is hereby
directed to relay this recommendation to the BOP.


                                       7
